Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lightcap et al. (PG Pub. 2006/0121252). 
Regarding claim 5, Lightcap et al. disclose a method of manufacturing a garment comprising a first nonwoven material 110 (considered to be a first ply or material), a second nonwoven material 112 (considered to be a second ply or material), and an elastic film 30 (Abstract and Para. 0060 and 0080). The first ply and the second ply being shaped to form at least a portion of a garment. Lightcap et al. teach applying adhesive layer to at least one of the first ply and the second ply with the adhesive layer in a substantially liquid form and being continuous between a first zone and a second zone and transitioning in thickness between the first zone and the second zone. The first and second plies are arranged with respect to one another so the adhesive layer is disposed there between. Figure 5a exemplifies the first nonwoven material 110 (or first ply) secured to the second nonwoven material 112 (or second ply) by means of the adhesive (or adhesive layer) having a plurality of different zones each having different thickness of adhesive therein.  For clarity, the adhesive layer is considered to be the combination of the first plane and second plane of adhesive. The adhesive is continuously disposed in the plurality of zones (Para. 0069). Furthermore Lightcap et al. disclose that areas of adhesive at the ends of the elastic film 30 which are referred to as tackdown areas (Para. 0011).  The increased amount of adhesion within the tackdown region may be accomplished by overlapping a first deposition for the film adhesive and a second deposition for the nonwoven adhesive (Para. 0079).  The tackdown areas may be considered to be the transition areas. The second zone is considered to be the adhesive in between the nonwoven material and the first zone is considered to be the zone of adhesive on either side of the film or the tackdown areas. The overlapping of the adhesion is also indicative of the gradation of amounts of adhesive within 
Regarding claim 11, Lightcap teaches applying the adhesive layer comprises applying by a process of spraying. 
Claims 5-6, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Soerens et al. (PG Pub. 2004/0116014).

Regarding claim 5, Soerens et al. teach a method of manufacturing a garment comprising providing a first ply of material 12 and a second ply of material 36 with the first ply and the second ply being shaped to form at least a portion of a garment [0095 and 0107]. Soerens et al. teach applying an adhesive layer to at least one of the first ply or the second ply with the adhesive layer in a substantially liquid form with the adhesive layer being continuous between a first zone and second zone and transitioning in thickness between the first zone and the second zone [0096 and 0098]. Soerens et al. teach arranging the first ply and the second ply with respect to one another so that the adhesive layer is disposed there between and activating the adhesive layer to secure the first and second plies to one another [0100]. 
Regarding claim 6, Soerens et al. teach applying none of the adhesive layer to the first ply or the second ply in a third zone [0096]. However, the recitation in the claims that the no adhesive is “for flexibility” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. 
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Soerens et al. disclose the method of manufacturing a garment as presently claimed, it is clear that the method of manufacturing a garment of Soerens et al. would be capable of performing the intended use, i.e. flexibility where there is no adhesive, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 11, Soerens et al. teach applying the adhesive layer comprises applying by a process of spraying or beading [0060]. 
Regarding claim 13, Soerens et al. teach activating the adhesive layer comprises curing the adhesive layer [0100].
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soerens et al. (PG Pub. 2004/0116014).
Regarding claim 12, Soerens et al. is silent regarding applying a liquid with a viscosity sufficient to adhere the adhesive layer to the at least one of the first ply or the second ply  and with sufficient resistance to flow to maintain a porosity and thickness of the adhesive layer. However, Soerens et al. teaches layer 12 is a layer which has the function of intake and layer 36 also has intake functionality. [0052 and 0102]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to ensure the viscosity of the adhesive is sufficient to adhere the adhesive to at least one of the first and second plies and with sufficient . 
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lightcap et al. (PG Pub. 2006/0121252) in view of Nirenberg (US Patent 3,317,645).
Regarding claims 7-9, Lightcap et al. are relied upon as applied to claims 1 and 9 as set forth above. Lightcap et al. do not disclose the claimed first and second thicknesses. However, Nirenberg teaches a composite with a thermoplastic material (or adhesive) with a thickness of 0.0005 to about 0.004 inches to achieve the desired bonding. (Col. 2, lines 11-35 and Col. 3, lines 72-75). Nirenberg does not disclose the exact first and second claimed thicknesses, but given Lightcap et al. teach the claimed first and second zones with the first zones being thicker than the second zones, it would have been obvious to one of ordinary skill in the art at the time of the invention the first and second ranges are within the claimed ranges. In the alternative, it would have been obvious to one of ordinary skill in the art through routine experimentation to arrive at the claimed invention given the thickness taught by Nirenberg and the teachings of the first and second thicknesses of Lightcap et al. In light of the motivation for using the first and second thicknesses as disclosed by Nirenberg as described above. 
It therefore would have been obvious to one of ordinary skill in the art to use the thicknesses of Nirenberg in the previous combination in order to achieve the desired bonding and thereby arrive at the claimed invention. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lightcap et al. (PG Pub. 2006/0121252) in view of Lykke (PG Pub. 2004/0065232).
Regarding claim 10, Lightcap et al. is silent regarding the claimed foamed adhesive. However, Lykke teaches an adhesive composition which is foamed because they are cost efficient, provides improved moisture handling properties and improved adhesion to flexible substrates [0056]. In light of the motivation for using the foamed adhesive, as disclosed by Lykke as described above, it therefore would have been obvious to one of ordinary skill in the art to use the foamed adhesive of Lykke in Lightcap et al. because they are cost efficient, provides improved moisture handling properties and improved adhesion to flexible substrates and thereby arrive at the claimed invention.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soerens et al. (PG Pub. 2004/0116014) in view of Nirenberg (US Patent 3,317,645).
Regarding claims 7-9,
It therefore would have been obvious to one of ordinary skill in the art to use the thicknesses of Nirenberg in the previous combination in order to achieve the desired bonding and thereby arrive at the claimed invention. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soerens et al. (PG Pub. 2004/0116014) in view of Lykke (PG Pub. 2004/0065232).
Regarding claim 10, Soerens et al. is silent regarding the claimed foamed adhesive. However, Lykke teaches an adhesive composition which is foamed because they are cost efficient, provides improved moisture handling properties and improved adhesion to flexible substrates [0056]. In light of the motivation for using the foamed adhesive, as disclosed by Lykke as described above, it therefore would have been obvious to one of ordinary skill in the art to use the foamed adhesive of Lykke in Soerens et al. because they are cost efficient, provides improved moisture handling properties and improved adhesion to flexible substrates and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
	Applicant argues Soerens does not teach providing a first ply of material and a second ply of material, the first ply and the second ply being shaped to form at least a portion of a garment and applying an adhesive layer to at least one of the first or the second ply. Applicant further argues substrate 12 of Soerens does not form a portion of a garment. Soerens does clearly teach providing a first ply of material and a second ply of material, the first ply and the second ply being shaped to form at least a portion of a garment and applying an adhesive layer to at least one of the first or the second ply. The first ply can be construed as substrate layer 12. The second 
Applicant argues Lightcap does not teach applying the adhesive in substantially liquid form. Lightcap teaches application of the adhesive by slot coat adhesive applicators, spray application or gravure application and therefore plainly teaches applying adhesive in substantially liquid form. Applicant argues Lightcap does not teach the adhesive layer is continuous between a first zone and a second zone and transitioning in thickness between the first and the second zone.  Lightcap does in fact teaches the adhesive layer in continuous between the first and second zones as Lightcap teaches continuous application between the adhesives 120n, 120t and 120f. 
Applicant argues Lightcap does not teach the claim 5 and argues improper mapping. Claim 5 merely recites “ a method of manufacturing a garment comprising providing a first ply of material and a second ply of material, the first ply and the second ply being shaped to form at least a portion of a garment; applying an adhesive layer to at least one of the first ply or the second ply with the adhesive layer in a substantially liquid form, the adhesive layer being continuous between a first zone and the second zone; arranging the first ply and the second ply with respect to one another so that the adhesive layer is disposed therebetween and activating the adhesive layer to secure aid first and second plies to one another.” As set forth above, Lightcap et al. disclose a method of manufacturing a garment comprising a first nonwoven material 110 (considered to be a first ply or material), a second nonwoven material 112 (considered to be a second ply or material) [0018 and 0066]. The first ply and the second ply being shaped to form at least a portion of a garment including a diaper. Lightcap teaches applying adhesive application of the adhesive by slot coat adhesive applicators, spray application or gravure application and therefore plainly teaches applying adhesive in substantially liquid form. Applicant argues Lightcap does not teach the adhesive layer is continuous between a first zone and a second zone and transitioning in thickness between the first and the second zone.  Lightcap does in fact teaches the adhesive layer in continuous between the first and second zones as Lightcap teaches continuous application between the adhesives 120n, 120t and 120f. The first ply and the second ply are arranged with respect to one another so that the adhesive layer is disposed therebetween as shown in the Figures of Lightcap. Lightcap et al. disclose that areas of adhesive at the ends of the elastic film 30 which are referred to as tackdown areas (Para. 0011).  The increased amount of adhesion within the tackdown region may be accomplished by overlapping a first deposition for the film adhesive and a second deposition for the nonwoven adhesive (Para. 0079).  The tackdown areas may be considered to be the transition areas. The second zone is considered to be the adhesive in between the nonwoven material and the first zone is considered to be the zone of adhesive on either side of the film or the tackdown areas. The overlapping of the adhesion is also indicative of the gradation of amounts of adhesive within a transition area between zones. The transition area is contiguous with each of the first and second zones and the transition area has a thickness which varies gradually from the first to the second thickness as Lightcap teaches the adhesive is activated to secure the first and second plies to one another. Therefore it is unquestionable that Light cap teaches the limitations of claim 5. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789